DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-12-2021 has been entered.
 Claim Objections
Claims 6-7 are objected to because of the following informalities: the claims used inconsistent terms “elastomeric members” and “elastomer members”, applicant is respectfully suggested that using consistent term, such as “elastomeric”, to avoid any confusion. 
Claim 6 is also objected because it does not have a period at the end. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected because it recite limitations “the bottom opening” in line 8. There is insufficient antecedent basis for this limitation in the claim because there is two bottom openings therefore it is not clear that “the bottom opening” in line 8 refer to what bottom opening. Applicant is respectfully suggested to rewrite the limitation such as “each of the bottom opening” or “each bottom opening”.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiter (3,835,470) in view of Schiavino et al. (2009/0100566), Ceravolo et al. (4,894,867), and Fortier et al. (4,810,559).
Regarding claims 6-7, Greiter teaches a garment, capable of, safety apparel for traversing a roof surface (as seen in col 1, lines 5-40 that the garment is used as a brake action on a smooth and slope surface; therefore it is capable to use on a roof (i.e. slope surface)) comprising: 
a fabric trouser member (fig 1, col 1, lines 59-67 and col 2, lines 1-5), the trouser member comprising: 
a pair of leg portions each leg portion including a top opening and a bottom opening and each leg portion configured to fully surround the leg or thighs of a wearer (fig 1, member A); 
a waist portion (fig 1, middle portion of member A); 
a buttocks portion (fig 1, the back portion of member A, i.e. pants); and 
at least the leg portions and the buttocks portion are covered all around the wearer with a pattern of raised elastomeric members (i.e. rubber, figs 1-4, members 2, col 4, lines 35-40 and abstract), and, the raised elastomeric members are configured to sacrificially abrade when sliding directly against a composition roof surface (as seen in col, 4, lines 40-45, the garment provides high fiction to stop a4 user from sliding of a smooth surface, therefore, it would provide sacrificially abrading when sliding directly against a composition roof surface); 


    PNG
    media_image1.png
    529
    479
    media_image1.png
    Greyscale

Greiter does not teach each bottom opening is configured for expansion and contraction at a lower end of each leg portion via a lengthwise elastic portion, and the bottom opening includes a side opening and closure; 
the raised elastomer members include a Shore 00 durometer between 30 and 80; wherein the raised elastomeric include a readily abradable silicone,
wherein the raised elastomer members are at least 1/128 inch and no more than 1/8 inches in thickness.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Greiter by adding the elastic portion and side opening with fastener, as taught by Ceravolo, in order to provide a loose and comfortable fit, together with maximum flexibility during movement (Ceravolo, col 4, lines 5-7). 
The modified garment Greiter-Ceravolo does not teach the raised elastomer members include a Shore 00 durometer between 30 and 80; wherein the raised elastomeric include a readily abradable silicone,
wherein the raised elastomer members are at least 1/128 inch and no more than 1/8 inches in thickness.
Schiavino teaches a garment comprising raised elastomer members (figs 1-2, members 160a and 160b) include a Shore 00 durometer between 30 and 80 (i.e. Shore A durometer between 0 and 48, para 0014 and 0018); wherein the raised elastomeric include a readily abradable silicone (para 0014 and 0018).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Greiter by using Schiavino silicone because silicone coefficient of friction approximate 1, therefore it would stop a user in shorter distance and give more comfort to a user by the soft silicon material.

Fortier teaches a garment comprising raised elastomer members are at least 1/128 inch and no more than 1/8 inches in thickness (i.e. 3mm, col 2, line 47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Greiter by using the raised member thickness, as taught by Fortier, in order to yield under all movement of the user body (Fortier, col 1, lines 38-39).
Response to Arguments
Applicant should submit an argument, date 11-12-2021, under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
However, based on the history of the application, the examiner respectfully responds some points, which is related to claims 6-7, in the appeal brief, date 08-02-2021.
Argument 1: applicant argues that the prior art does not teach the limitations "each bottom opening is configured for expansion and contraction at a lower end of each leg portion via a lengthwise elastic portion, and the bottom opening includes a side opening and closure". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been addressed as analyzed above.
Argument 2: applicant argues that Greiter does not teach “at least the leg portions and the buttocks portion are covered all around the wearer with a pattern of raised elastomeric members”. However, the examiner respectfully disagree because at least fig 1 and 4 and abstract discloses that the pants (cover all around a user) and the raised member provide all over the pants surface. 
Argument 3: applicant argues that the modification of Greiter in view of Schiavino would render Greiter unfit for its intended use of braking in snow or ice. However, the examiner respectfully disagree as Schiavino provide a non-slip rubber which are perfectly increase friction on a slope surface. Thus, Greiter suggested that the garment is used on a slop surface (i.e. it could be roof). In addition, the roof could sometimes cover in snow or ice, therefore that could be the exact reason to use Gretter garment which all of the benefit.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732